FILED
                              NOT FOR PUBLICATION                            DEC 28 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 KSENIYA KULYAKINA,                               No. 07-71721

               Petitioner,                        Agency No. A097-364-440

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Kseniya Kulyakina, a native and citizen of Russia, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this is case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir. 2004), and we deny the

petition for review.

        Substantial evidence supports the adverse credibility determination based on

the IJ’s demeanor finding, see Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.

1999) (special deference given to demeanor findings based on non-verbal

communication) and Kulyakina’s misrepresention concerning her home address for

purposes of her asylum application, see Kaur v. Gonzales, 418 F.3d 1061, 1066-67

(9th Cir. 2005) (lying on an asylum application is an “indication of dishonesty”).

In the absence of credible testimony, Kulyakina failed to establish eligibility for

asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

        Because Kulyakina’s CAT claim is based on the same evidence the agency

found not credible and she points to no further evidence to show it is more likely

than not she wold be tortured if returned to Russia, her CAT claim fails. See id. at

1157.

        Kulyakina’s motion to accept supporting documents is denied.

        PETITION FOR REVIEW DENIED.


NED/Research                               2                                    07-71721